DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Examiner acknowledges receipt of the preliminary amendment filed 04/01/2021.  The arguments set forth are addressed herein below.  Claims 1-10 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 3-5 and 7-10 have been amended.  No new matter appears to have been entered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretations under 35 USC §112(b)
The following is a non-exhaustive list of claim limitations that have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the respective functions:
An operation unit;
A display unit; and 
A control unit.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claims 1-10 recite or refer to at least one of the above limitations interpreted under §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hayasaka et al. (US 2018/0099220 A1) (henceforth, “Hayasaka”).
Regarding claim 1, Hayasaka teaches a game device, comprising:	
an operation unit for receiving an operation input from a player (e.g., input devices 5 having a disc-like operation member 10 in Fig. 1 and Para. 20);
a display unit (e.g., the game machine 1 has a chassis 2 in Fig. 1) for displaying an image for instructing the operation input to the operation unit (e.g., display device 4 in Fig. 1, Fig. 2, and Para. 20); and
a control unit for controlling display of the image (e.g., computer in Para. 21, Para. 22, Fig. 2),
wherein at least a part of the operation unit is provided at the vicinity of the display unit so as to protrude from the display unit (e.g., input devices are at the vicinity of the chassis 2 and protrude outward from the display 4 in Fig. 1 and Para. 20).
Regarding claim 2, Hayasaka teaches the operation unit is provided on the display unit (e.g., input devices are integral to the chassis 2 (i.e., the display unit) in Fig. 1 and Para. 20).
Regarding claim 3, Hayasaka teaches the operation unit is formed into a cylindrical shape (e.g., input devices 5 are disc-like operation members (i.e., a cylindrical shape) in Fig. 1 and Para. 20).
Regarding claim 4, Hayasaka teaches a protrusion angle of the operation unit with respect to the display unit is in the range of 90 to 150° (e.g., input devices 5 are at least at a 90 degree angle to the chassis 2 in Fig. 1).
Regarding claim 5, Hayasaka teaches the operation unit is constituted from a plurality of operation members arranged in series (e.g., input devices 5 arranged in an order in Fig. 1 and Para. 20).
Regarding claim 6, Hayasaka teaches the operation unit includes a cylindrical main body and the plurality of operation members, and the plurality of operation members is arranged along an inner peripheral surface of the main body (e.g., disc-like operation member 10 has a cylindrical inner portion 34 in Fig. 5 and Para. 27-28).
Regarding claim 7, Hayasaka teaches the image includes a plurality of instruction images, and the plurality of operation members are provided so as to correspond to the plurality of instruction images in a direction in which the plurality of instruction images moves (Para. 22 and Fig. 2).
Regarding claim 8, Hayasaka teaches the plurality of operation members is divided into a plurality of areas along a longitudinal direction thereof (e.g., cylindrical portion 34 extending downward from the operation member 10 in Para. 27-28 and Fig. 5).
Regarding claim 9, Hayasaka teaches at least one operation member of the plurality of operation members includes a plurality of touch sensors as a detection device (e.g., photo sensors 47 in Para. 33-34).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715